Citation Nr: 0714984	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-37 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from two RO rating decisions.  In a January 2004 
rating decision, the RO denied the veteran service connection 
for bilateral hearing loss and tinnitus.  The veteran filed a 
notice of disagreement (NOD) in February 2004.

In June 2004, the veteran filed a claim for service 
connection for PTSD.

In September 2004, the RO issued a statement of the case 
(SOC) pertinent to the claims for service connection for 
bilateral hearing loss and for tinnitus.  The veteran filed a 
substantive appeal that same month.  The Board notes that in 
the September 2004 substantive appeal, the veteran stated 
that he did not wish to appeal the issue of service 
connection for bilateral hearing loss and presented argument 
solely regarding his claim for service connection for 
tinnitus.  Further, in a December 2004 statement, the 
previous representative also noted that the veteran had 
withdrawn his claim for service connection for bilateral 
hearing loss.  Although, during the June 2006 Board hearing, 
the veteran's new representative stated  that there was no 
record of the veteran withdrawing his claim for bilateral 
hearing loss, review of the claims file indicates that the an 
appeal on the claim for service connection for bilateral 
hearing loss has not been perfected.

In a January 2005 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  The veteran 
filed an NOD in February 2005.

In March 2005, the Board remanded to the RO the claim for 
service connection for tinnitus to afford the veteran a Board 
hearing.

In June 2005, the RO issued an SOC pertinent to the claim for 
service connection for PTSD, and in July 2005, the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals).

In June 2006, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.  During the hearing, 
the veteran, through his representative, submitted to the 
Board additional evidence for consideration in connection 
with the claims on appeal, along with a waiver of RO 
jurisdiction of such evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2006).

As a final preliminary matter, the Board notes that the New 
York Department of Veterans Affairs (NYDVA) previously 
represented the veteran in this appeal.  However, in June 
2006, during the veteran's Board hearing, the veteran noted 
that he was revoking NYDVA's power of attorney and filed with 
the Board a new VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative) appointing 
the Disabled American Veterans as his authorized 
representative.  The Board recognizes the change in 
representation.

For the reasons set forth below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

Review of the claims file indicates that further development 
on the claims on appeal is warranted.

Regarding the veteran's claim for service connection for 
PTSD, in his September 2004 PTSD questionnaire, the veteran 
noted that he was involved in numerous firefights in which 
fellow soldiers were killed or wounded.  He gave the date of 
approximately March or April of 1968 when a specific 
firefight occurred just outside the Tansonnhut Air Force Base 
in South Vietnam.  He also stated that on July 24, 1968, he 
and his unit were pinned down by enemy mortars in Tay Ninh 
and many of the troops that were not inside the tracks were 
killed or wounded.  The Board finds that the veteran has 
given adequate information (type of stressor, unit 
assignment, and date of stressor within a two-month period) 
for the RO to verify his stressors through unit logs or 
through the U.S. Army and Joint Services Records Research 
Center (JSRRC).  The Board notes that the unit given by the 
veteran is HHC 2nd BN 34th Armor USARV, which is also noted on 
his Form DD-214.  As the RO has not attempted to verify the 
veteran's claimed stressors, the Board finds that the RO 
should attempt to independently his claimed stressors through 
JSRRC or other source.

The Board further points out that the claims file includes VA 
treatment records and private medical records showing a 
diagnosis of PTSD and that the veteran reported stressful 
events during service.  In this regard, the Board points out 
a criterion for service connection for PTSD is a link between 
the appellant's PTSD and the verified in-service stressors.  
See 38 C.F.R. § 3.304(f).  However, the Board notes that 
there is currently no medical opinion of record that 
specifically addresses whether the veteran's PTSD is related 
to his in-service stressors.

Hence, in the event that the RO determines that the record 
establishes the existence of a stressor or stressors, the RO 
should arrange for the veteran to undergo examination, by a 
psychiatrist, at an appropriate VA medical facility.  

Regarding the veteran's claim for service connection for 
tinnitus, the Board notes that the veteran's Form DD-214 and 
his service personnel records show that he received two 
Sharpshooter (Rifle) medals.  Further, the veteran has 
alleged in-service excessive noise exposure associated with 
firing weapons and from incoming enemy mortar attacks during 
his service in Vietnam.

A February 2004 private record from K.S., an audiologist, 
shows that the veteran complained of tinnitus.  However, 
there is no medical opinion that addresses the medical 
relationship, if any, between tinnitus and the veteran's 
service.

Given the veteran's service awards of Sharpshooter (Rifle) 
medals, the likely associated noise exposure, and the absence 
of an opinion as to etiology of his tinnitus, the Board finds 
that VA examination, and a medical opinion - based on full 
consideration of the veteran's documented medical history and 
assertions - and which addresses the relationship, if any, 
between the current tinnitus and in-service noise exposure, 
is needed to resolve the claim on appeal.  See 38 U.S.C.A. § 
5103A.  

Hence, the RO should arrange for the veteran to undergo a VA 
examination at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of the claim(s) for service connection for PTSD or 
tinnitus (as the decision(s) will be based on the evidence of 
record).  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file a copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the pertinent VA 
medical facility.

In any event, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Albany, New York), most recently 
dated April 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Albany VAMC since April 2005, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2006) as regards 
requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should also request that the appellant 
submit all evidence in his possession, and ensure that its 
letter to him meets the requirements of the recent decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection - 
specifically disability rating and effective date, as 
appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  For the sake of 
efficiency, the RO's adjudication of the claims should 
include consideration of the additional evidence submitted 
directly to the Board (the veteran's service personnel 
records), notwithstanding the waiver of RO consideration of 
the evidence.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Albany 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's PTSD and/or tinnitus that are 
not currently of record, for the periods 
from April 2005 to the present.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to either or both of 
his claims on appeal.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter to the 
veteran meets the requirements of 
Dingess/Hartman (cited to above), as 
appropriate.  The RO's letter should clearly 
explain to the veteran that he has a full 
one-year period to respond, although VA may 
decide the claim within the one-year period.

3.  Unless the RO determines that sufficient 
evidence corroborating at least one of the 
claimed in-service stressful experiences has 
been associated with the claims file, the RO 
should undertake necessary action to attempt 
to verify the occurrence of the veteran's 
alleged in-service stressful experience(s) - 
to include the veteran's report that he was 
involved in numerous firefights in which 
fellow soldiers were killed or wounded, 
which occurred in approximately March or 
April of 1968 just outside the Tansonnhut 
Air Force Base in South Vietnam, and/or 
mortar attacks on July 24, 1968, in Tay 
Ninh.  The RO should forward to the JSRRC 
entity all supporting evidence (to include 
any probative evidence submitted by the 
veteran).  If JSRRC's research of available 
records for corroborating evidence leads to 
negative results, the RO should notify the 
veteran and his representative, and afford 
them the opportunity to respond.  The RO 
should also follow up on any additional 
action suggested by JSRRC.

4.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the RO should prepare a 
report detailing the nature of any 
specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If no 
claimed in-service stressful experience 
has been verified, then the RO should so 
state in its report, skip the development 
request in paragraph 5, below, then 
proceed with paragraph 6.

5.  If and only if evidence corroborating 
the occurrence of any of the 
aforementioned claimed in-service 
stressful experiences is received should 
the RO schedule the veteran for an 
examination by a VA psychiatrist.

The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

6.  Regardless of the outcome of the 
actions requested in connection with the 
PTSD claim, after additional medical 
records and/or responses are associated 
with the claims file, the RO should 
arrange for the veteran to undergo a VA 
ear, nose and throat examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The examiner should indicate whether the 
veteran currently suffers from tinnitus.  
If so, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent or more probability) that 
such disability is the result of injury or 
disease incurred or aggravated in service, 
to specifically include likely noise 
exposure during the veteran's service. 

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

7.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 

9.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence (to 
include the veteran's service personnel 
records submitted to the Board in April 
2006) and legal authority.  

10.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate timeframe.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


